Exhibit 10.19

AMENDMENT NO. 6

TO

LOAN AND SECURITY AGREEMENT

           THIS AMENDMENT NO. 6 ("Amendment No. 6") is entered into as of
September 22, 2003 by and between SYSTEMAX INC., a corporation organized under
the laws of the State of Delaware ("SYX"), SYSTEMAX MANUFACTURING INC. (formerly
known as Midwest Micro Corp.), a corporation organized under the laws of the
State of Delaware ("SMI"), GLOBAL COMPUTER SUPPLIES INC. (successor by merger to
Continental Dynamics Corp.), a corporation organized under the laws of the State
of New York ("GCS"), GLOBAL EQUIPMENT COMPANY, INC., a corporation organized
under the laws of the State of New York ("GEC"), TIGER DIRECT, INC., a
corporation organized under the laws of the State of Florida ("Tiger"), DARTEK
CORPORATION, a corporation organized under the laws of the State of Delaware
("Dartek"), NEXEL INDUSTRIES, INC., a corporation organized under the laws of
the State of New York ("NII"), MISCO AMERICA INC., a corporation organized under
the laws of the State of Delaware ("Misco"), SYSTEMAX RETAIL SALES INC., a
corporation organized under the laws of the State of Delaware ("SRS"), PAPIER
CATALOGUES, INC., a corporation organized under the laws of the State of New
York ("PCI"), CATALOG DATA SYSTEMS, INC., a corporation organized under the laws
of the State of New York ("CDS"), MILLENNIUM FALCON CORP., a corporation
organized under the laws of the State of Delaware ("MFC"), TEK SERV INC., a
corporation organized under the laws of the State of Delaware ("TSI"), B.T.S.A.,
Inc., a corporation organized under the laws of the State of New York ("BTSA")
and KEYBOARDMALL.COM INC., a corporation organized under the laws of the State
of Delaware ("KMC") (SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, SRS, PCI,
CDS, MFC, TSI, BTSA and KMC, each a "Borrower" and jointly and severally the
"Borrowers"), the lenders who are parties to the Loan Agreement, as defined
herein ("Lenders") and JPMORGAN CHASE BANK, as agent for the Lenders ("Agent").

BACKGROUND

           Borrowers, Agent and Lenders are parties to a Loan and Security
Agreement dated as of June 13, 2001 (as amended by Amendment No. 1 to Loan and
Security Agreement dated as of September 1, 2001, Amendment No. 2 to Loan and
Security Agreement and Consent dated as of December 13, 2001, Amendment No. 3 to
Loan and Security Agreement dated as of December 20, 2001, Amendment No. 4 to
Loan and Security Agreement and Consent dated as of April 18, 2002, Amendment
No. 5 and Waiver to Loan and Security Agreement dated as of June 30, 2002, and
as the same may be amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) pursuant to which the Lenders provide Borrowers with
certain financial accommodations.

           Borrowers have requested Agent and Lenders to increase the maximum
amount of Letters of Credit which may be issued under the terms of the Loan and
Security Agreement from $7,500,000 to $10,000,000 and Agent and Lenders are
willing to do so on the terms and conditions hereafter set forth.

           NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

           1.  Definitions. All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

           2.  Amendment to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the penultimate sentence
appearing in Section 2.8 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

The maximum amount of outstanding Letters of Credit shall not exceed $10,000,000
in the aggregate at any time


           3.  Conditions of Effectiveness. This Amendment No. 6 shall become
effective as of the date upon which Agent shall have received four (4) copies of
this Amendment No. 6 executed by Borrowers, Required Lenders and each Guarantor.

           4.  Release. Each Borrower hereby releases, remises, acquits and
forever discharges each Lender and Agent and each Lender's and Agent's
employees, agents, representatives, consultants, attorneys, fiduciaries,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the "Released Parties"), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of or in any way
connected to this Agreement or the Other Documents (all of the foregoing
hereinafter called the "Released Matters"). Each Borrower acknowledges that the
agreements in this Section are intended to be in full satisfaction of all or any
alleged injuries or damages arising in connection with the Released Matters.

           5.  Representations and Warranties. Borrowers hereby represent and
warrant as follows:

          (a) This Amendment No. 6 and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrowers and are enforceable
against Borrowers in accordance with their respective terms.


          (b) Upon the effectiveness of this Amendment No. 6, each Borrower
hereby reaffirms all covenants, representations and warranties made in the Loan
Agreement as amended hereby and agree that all such covenants, representations
and warranties shall be deemed to have been remade as of the effective date of
this Amendment No. 6.


           (c) No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment No. 6.


           (d) Borrowers have no defense, counterclaim or offset with respect to
the Loan Agreement.


           6.  Effect on the Loan Agreement.

           (a) Upon the effectiveness of this Amendment No. 6, each reference in
the Loan Agreement to "this Agreement," "hereunder," "hereof," "herein" or words
of like import shall mean and be a reference to the Loan Agreement as amended
hereby.


           (b) Except as specifically amended herein, the Loan Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.


           (a) The execution, delivery and effectiveness of this Amendment No. 6
shall not operate as a waiver of any right, power or remedy of Agent or any
Lender, nor constitute a waiver of any provision of the Loan Agreement, or any
other documents, instruments or agreements executed and/or delivered under or in
connection therewith.


           7.  Governing Law. This Amendment No. 6 shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of New York.

           8.  Headings. Section headings in this Amendment No. 6 are included
herein for convenience of reference only and shall not constitute a part of this
Amendment No. 6 for any other purpose.

           9.  Counterparts; Telecopied Signatures. This Amendment No. 6 may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which taken together shall be deemed to
constitute one and the same agreement. Any signature delivered by a party via
telecopier shall be deemed to be an original signature hereto.

[balance of page intentionally left blank]

           IN WITNESS WHEREOF, this Amendment No. 6 has been duly executed as of
the day and year first written above.

SYSTEMAX INC.


By: /s/ Steven M. Goldschein
       Name: Steven M. Goldschein
       Title: Senior Vice President

SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY, INC.
TIGER DIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
SYSTEMAX RETAIL SALES INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
KEYBOARDMALL.COM INC.


By: /s/ Steven M. Goldschein
       Name: Steven M. Goldschein
       Title: Vice President

JPMORGAN CHASE BANK, as Lender and as Agent


By: /s/ Donna M. DiForio
       Name: Donna M. DiForio
       Title: Vice President


(signatures continued on page 5)


TRANSAMERICA BUSINESS CAPITAL CORPORATION,
as Lender and as Co-Agent


By: /s/ Michael S. Burns
Its: SVP
- Region Manager

GMAC COMMERCIAL CREDIT LLC,
as Lender


By: /s/ David Duffy
Its: Senior Vice President


ACKNOWLEDGED AND AGREED:

SYSTEMAX SUWANEE LLC

BY: Systemax Inc., Member


By: /s/ Steven M. Goldschein
       Name: Steven M. Goldschein
       Title: Senior Vice President

THE MILLENNIUM GROUP LLC

By: Millennium Falcon Corp., Member


By: /s/ Steven M. Goldschein
       Name: Steven M. Goldschein
       Title: Vice President


By: WRD Sales, Inc., Member


By: /s/ William R. Davis
       Name: William R. Davis
       Title: